DETAILED ACTION
Disposition of Claims
Claims 1-10 and 13-18 were pending.  Claims 2-3, 11-12, and 14-15 are cancelled.  Amendments to claims 1, 4-8, 10, and 16-18 are acknowledged and entered.  Claims 1, 4-10, 13, and 16-18 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0187099A1, Published 06/24/2021.  Amendments to the specification presented on 07/14/2022 are acknowledged and entered. 
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 07/14/2022 regarding the previous Office action dated 04/14/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority application is not in English, and a translation has not been provided, the effective filing date of this application is that of the filing of the national stage entry of PCT/KR2019/006113, which is 05/22/2019.



Drawings and Specification; Sequence Disclosure Requirements
(Objection withdrawn.)  The objection to the drawings and specification is withdrawn in light of the amendments to the specification. 
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

(Rejection withdrawn.)  The rejection of Claims 7 and 8 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 10 and 14-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1 and 5 and dependent claims 4, 6-10, 13, and 16-18 thereof remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is withdrawn with respect to cancelled claims 2-3 and 14-15.  
Claims 1 and 5 have been amended to claim compositions “comprising (a) a variant of Varicella Zoster Virus (VZV) surface protein (gE) antigen, said VZV gE antigen comprising the amino acid sequence of SEQ ID NO: 1 and (b) an adjuvant, wherein the VZV gE antigen variant comprises a carboxy terminal truncation at any one of the amino acid residues between position 525 and position 543 with reference to SEQ ID NO: 1, wherein amino acid residue at position 40 with reference to SEQ ID NO: 1 is threonine, and wherein amino acid residue at position 536 with reference to SEQ ID NO: 1 is leucine.”
However, aligning SEQ ID NO:1 with known VZV gE sequences in the art shows this sequence comprises the C-terminal truncation that is claimed.  The NCBI BLAST of SEQ ID NO:1 with known VZV gE sequence of ABH08489 shows that this region is still present in SEQ ID NO:1 (aa 525-540 of SEQ ID NO:1 is underlined):
SEQIDNO1  481  YFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLXRYAA  540
               YFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPL RYAA
ABH08489  519  YFNGHVEAVAYTVVSTVDHFVNAIEERGFPPTAGQPPATTKPKEITPVNPGTSPLLRYAA  578

The metes and bounds of the claim are unclear because it first recites that the gE variant comprises SEQ ID NO:1, which is interpreted as a sequence of a protein that must minimally comprise SEQ ID NO:1 at 100% identity, but then the claim goes on to state that there are two point mutations and a deletion.  Further, as the point mutations are “with reference to SEQ ID NO:1”, it is unclear if they are mutating other VZV gE mutants with different numbering schemes, and raises the question as to whether or not SEQ ID NO:1 is actually the “base” sequence as claimed earlier in the claim or if the gE sequence is another sequence.  Even further, it is unclear if the truncation is to occur between positions 525-543 (e.g. deletion of aa 525-543 but residues 544-623 remain in the protein), or if the C-terminal truncation starts at any one of those amino acid residues, meaning that the entire protein is now shortened to only 525 to 543 amino acids in length.  Finally, as the truncation can occur at any amino acid residues between position 525 and 543, it is unclear how there can be an amino acid leucine at the residue corresponding to position 536, as under at least one interpretation, this amino acid could be deleted entirely.  For instance, SEQ ID NO:2 is 534 amino acids long, and comprises a complete C-terminal truncation at amino acid 534 of SEQ ID NO:1.
As more than one interpretation is possible for the claims, the claims are rejected on the grounds of being indefinite.  One suggestion for the rewording of the claims is as follows, as from the guidance from the specification and further dependent claims, it appears as though SEQ ID NO:1 is the “base” sequence which further comprises the desired mutations:
“1.  A vaccine composition comprising: 
(a) a variant of Varicella Zoster Virus (VZV) surface protein (gE) antigen, said VZV gE antigen comprising the base amino acid sequence of SEQ ID NO: 1 with the following mutations:
1)  a carboxy terminal truncation starting at any one of the amino acid residues of positions 525 to 543, 
2)  wherein the amino acid residue at position 40 is threonine, and 
3)  wherein the amino acid residue at position 536, if present, is leucine; and  
(b) an adjuvant.”

Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 1 and 5 are rejected on the grounds of being indefinite.  Claims 4, 6-10, 13, and 16-18 are also rejected since they depend from claim 1 or 5, but do not remedy these deficiencies of claims 1 or 5.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claims provided clarity, but for the reasons outlined above, the metes and bounds of the claim were still unclear.  Therefore, the claims still stand as being rejected.  


(Rejection withdrawn.)  The rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a vaccine composition comprising: 
(a) a variant of Varicella Zoster Virus (VZV) surface protein (gE) antigen, said VZV gE antigen comprising the base amino acid sequence of SEQ ID NO: 1 with the following mutations:
1)  a carboxy terminal truncation starting at any one of the amino acid residues of positions 525 to 543, 
2)  wherein the amino acid residue at position 40 is threonine, and 
3)  wherein the amino acid residue at position 536, if present, is leucine; and  
(b) an adjuvant.
Further limitations on the vaccine composition of claim 1 are wherein the VZV gE antigen variant comprises the amino acid sequence of SEQ ID NOs: 2 to 8 and SEQ ID NOs: 21 to 23 (claim 4).
Claim 5 is drawn to a recombinant vector comprising an exogenous gene; wherein said vector is encoding a variant of Varicella Zoster Virus (VZV) surface protein glycoprotein E (gE) antigen; wherein said VZV gE antigen comprises the base amino acid sequence of SEQ ID NO: 1 with the following mutations:
1)  a carboxy terminal truncation starting at any one of the amino acid residues of positions 525 to 543, 
2)  wherein the amino acid residue at position 40 is threonine, and 
3)  wherein the amino acid residue at position 536, if present, is leucine; and  
wherein said exogenous gene is operably linked to a promoter.  
Further limitations on the recombinant vector according to claim 5 are wherein the gene comprises the nucleotide sequence of SEQ ID NOs: 9 to 15 (claim 6), an isolated host cell transformed with the recombinant vector of claim 5 (claim 7) or claim 6 (claim 8); a vaccine comprising the recombinant vector of claim 5 (claim 9) or claim 6 (claim 13).
Claim 10 is drawn to a method for treating a subject infected with VZV or inducing an immune response against VZV in a subject, comprising: a step of administering, to the subject, an effective amount of the vaccine composition of claim 1, claim 4 (claim 16), claim 9 (claim 17), or claim 13 (claim 18).



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn).  The rejection of Claim(s) 1-4, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanon et. al. (US20110104260A1, Pub. 05/05/2011; hereafter “Hanon.”) as evidenced by Loparev (Loparev VN.  Membrane glycoprotein gE [Human alphaherpesvirus 3]. GenBank: ABH08489.1. Dep. 06/30/2007, hereafter “Loparev”) is withdrawn in light of the amendments to the claims. 

(Rejection maintained and extended- necessitated by amendment.)  Claim(s) 5, 7, 9 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et. al. (CN102517302A, Published 06/27/2012, Priority 12/28/2011; hereafter “Feng”) as evidenced by Sotelo-Morales et. al. (US20060121052A1, Pub. 06/08/2006, hereafter “Sotelo-Morales”.)  NB:  Paragraph and claim citations are from the attached machine translations which are at the end of the original Chinese document.  
The Prior Art
Feng teaches recombinant expression of varicella-zoster virus truncated glycoprotein E (gE)(entire document; see ¶[0002]).  Feng teaches that gE (also known as gpI or ORF68)(¶[0007]) is the most abundant glycoprotein present on the surface of infected cell membranes as well as on the surface of mature viral envelopes, and it is highly conserved, and has shown good antigen specificity and antibody binding (¶[0008]).  Wild-type VZV gE wild-type includes four regions, namely the signal peptide (aa1-24), the extracellular region (aa25-539), the transmembrane region and the intracellular region (aa540-624),with all the major antigenic determinants distributed in the extracellular region (¶[0008]).  Feng teaches a truncated gE that has the C-terminal intracellular and transmembrane region (aa 540-624) removed (reference claim 1).  Feng teaches the generation of plasmids and vectors which express this truncated gE from a promoter (¶[0014-0015]).  As evidenced by Sotelo-Morales, sequences for VZV gE (gpI, ORF68) were known and inherent to VZV gE, especially those with 100% identity to SEQ ID NO:1 of the instant invention (SEQ ID NO:3 of Sotelo-Morales aligns with 100% identity to SEQ ID NO:1 of the instant claims, as the two “gaps” in the alignment are “X” sequences of SEQ ID NO:1 which symbolize any amino acid.)  Therefore, as Feng teaches a gE that would only comprise aa1-539, and SEQ ID NO:7 is a C-terminal truncated version of SEQ ID NO:1 that only comprises aa1-539, Feng teaches every aspect of instant claim 5.  
Feng teaches an isolated cell transformed with the vector encoding the VZV gE (¶[0054-0056][0057-0060]; instant claim 7).  Feng teaches compositions comprising the vector encoding the truncated gE (¶[0042-0128]).  MPEP § 2111.02 (II) recites, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the pre-amble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limita-tions, then the preamble is not considered a limitation and is of no significance to claim construction.” Presently, the recitation of “vaccine”  in instant claim 9 is interpreted as intended use and therefore, will not be read as a limitation into the claimed invention.  
For at least these reasons, Feng teaches the limitations of instant claims 5-9, and anticipates the instant invention encompassed by said claims.  
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Feng fails to teach or suggest a VZV gE variant as instantly claimed, as Feng is silent on the truncation positions.  The Office disagrees.  Feng specifically teaches that the transmembrane domain and intracellular domain of VZV gE is removed (abstract).  Feng clearly teaches removal of specific domains, which are inherent to gE, and teaches that the signal peptide of gE encompasses amino acids (aa) 1-12, an extracellular domain from aa25-539, and transmembrane and intracellular domains which encompass aa540-624 (p. 4 of original document; ¶[0006]).  Therefore, Feng teaches a VZV gE which has a C-terminal truncation at aa540, which is within one interpretation of instant claim 5.  Further, gE inherently comprises SEQ ID NO:1 with a threonine at aa40 and leucine at aa536, as evidenced by the alignment of known gE sequence from Sotelo-Morales.  Therefore, the teachings of Feng, even in light of the amendments to the claims and the further interpretation of the claims in light of the 35 USC 112b rejection supra, still anticipate those of the VZV gE within the recombinant vector of instant claim 5.
For at least these reasons, the argument is not persuasive, and the rejection has been maintained and extended.  

(New rejection – necessitated by amendment.)  Claim(s) 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsson et. al. (Thomsson E, et. al. J Virol Methods. 2011 Jul;175(1):53-9. Epub 2011 Apr 22.; hereafter “Thomsson”.)
The Prior Art
Thomsson teaches a DNA vector which encodes a fragment of VZV gE, namely that of the Dumas strain, which encodes only the extracellular domains of said protein from amino acids 1-539 (Sect. 2.1, p. 54).  As noted by Applicant, the source of the VZV gE is the Dumas wild type strain (Table 2 of “Remarks” filed 07/14/2022); thus, Thomsson teaches a sequence which aligns to SEQ ID NO: the limitations of instant claim 5.  Thomsson teaches CKO-K1 cells were transfected with the plasmid encoding the VZV gE protein (Sect. 2.2, p. 54; instant claim 7).  Thomsson teaches compositions comprising the vector encoding the truncated gE (Sect. 2.5, p. 55).  MPEP § 2111.02 (II) recites, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the pre-amble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limita-tions, then the preamble is not considered a limitation and is of no significance to claim construction.” Presently, the recitation of “vaccine”  in instant claim 9 is interpreted as intended use and therefore, will not be read as a limitation into the claimed invention.  
Thomsson teaches the selected N-terminal part of gE used in the recombinant protein generated in their study is immunodominant and exposes several linear and conformational B-cell epitopes, and due to its immunogenicity, gE has been suggested as a candidate antigen to be included in subcomponent vaccines.  Thomsson teaches that their expressed VZV gE is highly immunogenic and is readily detected by naturally-occurring antibodies against VZV (p. 54, left col., ¶1 and 3).  
Therefore, Thomsson teaches every limitation of instant claims 5, 7, and 9, and anticipates the invention encompassed by said claims.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 5, 7, and 9 above and over Hanon as applied to claims 1-4, 10, and 14-16 above, and further in view of Weiner et. al. (US20140023673A1, Pub. 01/23/2014; hereafter “Weiner”) is withdrawn in light of the amendments to the claims.   


(New rejection – necessitated by amendment.)  Claims 1, 4, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Thomsson as applied to claims 5, 7, and 9 above, and in further view of Hanon et. al. (US20110104260A1, Pub. 05/05/2011; hereafter “Hanon”; CITED ART OF RECORD) as evidenced by Loparev (Loparev VN.  Membrane glycoprotein gE [Human alphaherpesvirus 3]. GenBank: ABH08489.1. Dep. 06/30/2007, hereafter “Loparev”); CITED ART OF RECORD, and Weiner et. al. (US20140023673A1, Pub. 01/23/2014; hereafter “Weiner”; CITED ART OF RECORD.)  
The Prior Art
The teachings of Feng and Thomsson have been set forth supra.  While Feng and Thomsson teach the truncated gE within an expression vector, Feng and Thomsson utilize the expressed gE for in vitro diagnostic tests.  However, Thomsson notes the potential utility for gE as a subunit vaccine antigen.  The art was clearly in possession of VZV gE mutants, specifically those truncated mutants which lack the transmembrane and cytoplasmic domains from the C-terminus of the gE protein, as taught by Feng and Thomsson.  However, neither Feng or Thomsson teach the truncated VZV gE protein of SEQ ID NO:1 in a composition along with an adjuvant.  
Hanon teaches truncated versions of VZV gE (Fig. 1, ¶[0018][0043]) wherein the gE is truncated at the C terminus to remove from about 4 to 20% of the total amino acids at the C-terminal to remove the “anchor” region, which comprises the transmembrane and cytosolic regions encompassing approximately amino acids 547-623 (¶[0094-0098]).  The gE may be within an immunogenic composition and may further comprise adjuvants such as QS21 and 3DMPL (¶[0116]).  Hanon teaches methods of prophylactic or therapeutic immunization using the immunogenic gE compositions (¶[0080-0087]; instant claims 10, 16.)  As evidenced by Loparev, at least one wild-type isolate of VZV gE comprises a threonine corresponding to the 40th amino acid position in SEQ ID NO:1 and comprises a leucine corresponding to the 536th residue of SEQ ID NO:1.  
While Hanon teaches C-terminally truncated VZV gE lacking the transmembrane and cytosolic domains may be expressed and purified through procedures known in the art, Hanon fails to explicitly teach the use of plasmids or vectors for the expression of the gE protein.  However, the teachings of Thomsson and Feng cure this deficiency by teaching specifically of plasmids, vectors, and transfection systems which may be used to express and purify the gE protein.  Feng fails to explicitly teach the use of this gE protein in immunogenic compositions to therapeutically or prophylactically treat VZV infections in a host, while Thomsson only suggests the potential use in a vaccine composition.  This deficiency, however, is cured by the teachings of Hanon.  As evidenced by Loparev, SEQ ID NO:1 was a wild-type Clade 1 sequence of the Dumas strain (see Table 2 of Applicant “Remarks” filed 07/14/2022) known in the art at the time of filing.  In light of the teachings of Hanon, Thomsson, Loparev, and Feng, it would be obvious to a skilled artisan to express C-terminally truncated VZV gE comprising the “base” sequence of SEQ ID NO:1 from a plasmid or vector,  and it would be obvious to try adjuvanted subunit antigen vaccines which comprised the specific VZV gE truncated sequences of SEQ ID NO:1, especially since Feng and Thomsson showed these proteins were highly immunogenic and were recognized by naturally-generated antibodies.  Therefore, arriving at the limitations of instant claims 1, 4, 10, and 16 would be obvious given the art at the time of filing.  
Further, immunogenic vaccine compositions can comprise the purified subunit protein itself or the vector encoding said protein, as rendered obvious by Weiner.  
Weiner teaches nucleic acid sequences and genetic vectors as vaccines which express novel herpesvirus sequences (entire document; see abstract.)  Weiner teaches these vectors may comprise open reading frames (ORFs) which encode VZV gE (reference claims 1-2) and that said vectors may be used in methods of inducing an immune response against VZV (¶[0020][0190]).  Immunogenic fragments of the VZV proteins may be encoded (¶[0178]).  As set forth supra, Hanon, Thomsson, Loparev, and Feng render obvious immunogenic vaccine compositions which comprise C-terminally truncated VZV antigens which comprise the base sequence of SEQ ID NO:1 and are truncated at any one of amino acids 525-543.  Combining these teachings with Weiner would be obvious to try, as vectored vaccines were known and actively studied in the art at the time of filing.  Therefore, arriving at the limitations of instant claim 17 would be obvious to a skilled artisan, given the teachings of Weiner, Hanon, Thomsson, Loparev, and Feng.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Feng, Thomsson, and Hanon in order to generate vectors which encoded truncated VZV gE that would be useful for stimulating a therapeutic immune response in a host.  One would have been motivated to do so, given the suggestion by Weiner that ORFs encoding VZV gE could be delivered to a subject using a nucleic acid vector for therapeutic immunization purposes.  There would have been a reasonable expectation of success, given the knowledge that nucleic acid vector inoculation was immunogenic and well-known in the art, as taught by Weiner, and also given the knowledge that VZV gE was the most studied and utilized VZV vaccine antigen, as taught by Thomsson, Feng, and Hanon.  It would be obvious to try the Dumas truncated gE sequence, as Thomsson teaches this gE retains its immunogenicity as evidenced by the reactivity to sera from seropositive patients.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not entirely persuasive.  While the amendments to the claims removed Hanon as anticipatory art, it was still deemed relevant to rendering the invention obvious.  
Applicant argues that Hanon uses a different clade of VZV in their examples, and thus terminates at a different amino acid and does not use the sequence of SEQ ID NO:1 as their base VZV gE sequence.  While this argument is persuasive with respect to the anticipatory rejection, Hanon still teaches generically the truncation of VZV gE to remove the anchor region, and that this truncation removes “approximately” amino acids 547-623 (¶[0094-0098]).  This teaching can be applied to other non-clade 3 VZV gE antigens, which were known in the art, and the “approximately” allows for additional amino acids to be included in the region identified by Hanon.  As taught by Feng and Thomsson, this “anchor” region differs depending on the clade of VZV used, as the removal of the transmembrane and cytosolic domains required a truncation of their VZV gE Dumas strain sequence at aa 539.  Therefore, the art was aware that these regions should be removed to increase solubility and antigenicity in immunogenic settings (e.g. in vitro diagnostics or in vivo vaccination) and combining these teachings would be obvious to a skilled artisan.  Therefore, it is not persuasive that it would be unexpected to arrive at the truncated VZV gE of the instant claims.
Applicant further argues surprising and unexpected results in that those VZV gE truncates which included aa 534-540 showed a high antigen-specific IgG potency, high expression from the vector, and a high number of responders.  However, said argument is not commensurate in scope with the breadth of the claimed invention, as the claims do not require this 534-540 region to be retained in the truncated VZV gE, and that said region may be deleted entirely under the breadth of the claimed truncated gE mutants.  Further, the side-by-side immunization experiments carried out in Example 5 compared two specific gE antigens, the SHINGRIX™ antigen from GSK (Clade 3 gE truncated at aa546) and the Clade 1 Dumas strain gE truncated at aa537.  Table 3 shows these experiments were conducted with and without adjuvant in the composition (“Adjuvant A”).  The best immunogenic response as detected via ELISA was with the “mogam gE 537 aa + Adjuvant A”, but it is not clear as to the identity of “Adjuvant A”.  The genus of adjuvants is quite large, with adjuvants having different mechanisms of action, different chemical structures, different reactogenicity, different solubility, and the like, which greatly affect the ability of said adjuvant to act in an additive or synergistic manner in the host.  For an argument of surprising or unexpected results, especially in the gE+adjuvant vaccine field, it is essential to know the identity of the adjuvant, as it has been shown that certain adjuvants in VZV gE subunit vaccines are very reactogenic and some antigen + adjuvant combinations are less effective (See e.g. Lal H, et. al. N Engl J Med. 2015 May 28;372(22):2087-96. Epub 2015 Apr 28.)  This study noted the increased immune response to the VZV gE subunit vaccine (HZ/su) in both older persons and those with immunosuppression that was observed in earlier clinical studies might be attributed to the AS01B adjuvant system, which boosts VZV-specific memory immune responses. Glycoprotein E adjuvanted with AS01B elicits higher glycoprotein-E–specific CD4+ T-cell and humoral immune responses than does unadjuvanted glycoprotein E, glycoprotein E adjuvanted with alum, or glycoprotein E adjuvanted with AS01 formulations containing lower amounts of the MPL and QS21 immunostimulants (p. 2093, left col.)  However, the reactogenicity (e.g. notable systemic reactions) to this overall formulation was over 66%, and was suspected to be attributable to both the adjuvant and antigen within the vaccine (p. 2093, rt. col.)  Therefore, as the unexpected or surprising results happened with a specific antigen (mogam gE 537 aa) in combination with an unknown specific adjuvant delivered in a specific way (subcutaneous injection) in a specific amount (5 ug) to a specific host, this is not commensurate in scope with the breadth of the instant claims which are drawn to any SEQ ID NO:1 truncated antigen with a truncation at any of amino acids 525 to 543 in combination with any adjuvant.  As these arguments are not commensurate in scope and do not further on the criticality of specific components or conditions, it is not convincing that the instant claims would be unobvious to a skilled artisan in light of the prior art. 
For at least these reasons, the teachings of Hanon, Weiner, Feng, and Loparev are considered relevant to the obvious nature of the claimed invention, and the arguments regarding the nonobvious nature of the instant claims are not persuasive. 



Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-4, 10, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,940,198 in view of Reed et. al. (US20100310602A1, Pub. 12/09/2010; hereafter “Reed”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claims 1, 4-5, 7, 9-10, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,940,198 in view of Weiner and Thomsson (supra).  
The adjuvant composition in instant claim 1 of ’198 appears to be monophosphoryl lipid A (MPL) or a derivative thereof, which is a TLR agonist known in the art as evidenced by Weiner (¶[0185]).  Both the instant claims and ‘198 patent claims are drawn to varicella zoster virus (VZV, also known as human herpesvirus 3 (HHV3), which is the causative agent of herpes zoster, chickenpox, or shingles) compositions comprising glycoprotein E (gE, gpI, or ORF68) and an adjuvant, specifically adjuvants which are TLR agonists.  Using MPL or a derivative thereof would be obvious to one of skill in the art in light of the teachings of Weiner, thus rendering the instant claims and the ‘198 claims obvious variants over one another.  Further, while the ‘198 claims are broadly drawn to any glycoprotein E VZV protein, the instant claims are drawn to a C-terminal truncated version of gE with a base sequence of SEQ ID NO:1 (Dumas strain, Clade 1).  As taught by Thomsson, immunogenic forms of C-terminal truncated gE (aa1-539) from the Dumas strain were taught and used in the art at the time of filing, and in light of the teachings of Weiner, which teach the use of VZV gE or immunogenic fragments thereof (reference claim 3), the simple substitution of one known element with another would be obvious to a skilled artisan, and the instant claims are an obvious species of the broader ‘198 claims with respect to the VZV gE antigen.  Likewise, the ‘198 claims are drawn to an obvious species of the broader instant claims with respect to the adjuvant within the composition.  Further, Weiner teaches subunit vaccines and compositions comprising vectors encoding said proteins, thus rendering obvious the subunit protein compositions and the compositions comprising vectors encoding the claimed gE proteins.  Taken as a whole, the instant claims would be an obvious variant of the ‘198 claims.

(Rejection withdrawn.)  The rejection of Claims 1-4, 10, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,874,734 in view of Otto et. al. (Otto RB, et. al. Biologicals. 2015 Sep;43(5):355-62. Epub 2015 Jul 17) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claims 1, 4-5, 7, 9-10, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,874,734 in view of Thomsson (supra) and Otto et. al. (Otto RB, et. al. Biologicals. 2015 Sep;43(5):355-62. Epub 2015 Jul 17.; CITED ART OF RECORD.) 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to vaccine compositions for preventing or treating varicella or herpes zoster comprising glycoprotein E (gE) of Varicella zoster virus (VZV) having an amino acid sequence set forth in SEQ ID NO: 1 and an adjuvant.  While the instant application specifies the gE is truncated at specific amino acids, this is an obvious variation of the gE within the composition of the ‘734 claims, as it was common to remove the transmembrane domain from glycoproteins, especially for use in subunit vaccines.  This truncation is further rendered obvious by the teachings of Thomsson, which teaches the removal of the transmembrane and cytosolic portion of VZV gE of the Dumas strain corresponding to the C-terminus, leaving only aa1-539 of gE (see detailed analysis supra).  Therefore, truncations of VZV gE were well-known in the art, especially in vaccine compositions, and the specific truncations of the instant application were known to a skilled artisan as evidenced by Thomsson.  Both sets of claims are also drawn towards methods of delivery of the gE composition to treat or prevent VZV in a subject.  The use of vectors to encode such proteins is well-known to a skilled artisan, as evidenced by Thomsson, and the use of the vector to directly deliver the gE antigen would also be an obvious variation on the compositions and methods of the instant claims.  
While the ‘734 claims specifies the adjuvant must have an aluminum salt as an active ingredient and a specific ratio of aluminum to gE, this is a species of the broadly claimed instant invention that is obvious in light of the teachings of Otto.  Otto teaches the optimization of aluminum ions in a composition to enhance the ionic interaction and immunogenicity of the adjuvant with the antigen (entire document; see abstract; “Introduction” pp. 355-6.)  Both sets of claims are also drawn towards methods of delivery of the composition to therapeutically treat VZV infection in a subject.  
Given the knowledge in the art at the time of filing, it would be obvious to a skilled artisan to utilize a truncated version of VZV gE, as evidenced by the teachings of Thomsson.  Given the knowledge in the art at the time of filing, it would be obvious to optimize the type of adjuvant utilized in a vaccine composition, as well as the amount and ratio of the composition to antigen, especially when using aluminum-comprising antigens, as taught by Otto.  Therefore, it is the opinion of the Office that the ‘734 claims and the instant claims are obvious variants of one another, especially in light of the teachings of Thomsson and Otto.


(Rejection withdrawn.)  The provisional rejection of Claims 1-10 and 13-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/104,024 in view of Feng et. al. (supra) is withdrawn in light of the amendments to the claims in the instant application and the copending application.

(New rejection – necessitated by amendment.)  Claims 1, 4-5, 7, 9-10, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 17/104,024 in view of Thomsson (supra) and Lindblad et. al. (Lindblad EB, et. al. Methods Mol Biol. 2010;626:41-58.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to vaccine compositions for preventing or treating varicella or herpes zoster comprising glycoprotein E (gE) of Varicella zoster virus (VZV) having an amino acid sequence set forth in SEQ ID NO: 1 and an adjuvant.  While the instant application specifies the gE is truncated at specific amino acids, this is an obvious variation of the gE within the composition of the ‘024 claims, as it was common to remove the transmembrane domain from glycoproteins, especially for use in subunit vaccines.  This truncation is further rendered obvious by the teachings of Thomsson, which teaches the removal of the transmembrane and cytosolic portion of VZV gE of the Dumas strain corresponding to the C-terminus, leaving only aa1-539 of gE (see detailed analysis supra).  Therefore, truncations of VZV gE were well-known in the art, especially in vaccine compositions, and the specific truncations of the instant application were known to a skilled artisan as evidenced by Thomsson.  Both sets of claims are also drawn towards methods of delivery of the gE composition to treat or prevent VZV in a subject.  The use of vectors to encode such proteins is well-known to a skilled artisan, as evidenced by Thomsson, and the use of the vector to directly deliver the gE antigen would also be an obvious variation on the compositions and methods of the instant claims.  While the ‘024 claims provide for a specific amount of adjuvant in relation to the amount of gE antigen, this would be an obvious optimization step undertaken by one of skill in the art, as evidenced by Lindblad.  One of skill in the art would know how to optimize the concentration of aluminum and gE in a dose, and the general dosing ranges for such adjuvants and antigens are known in the art.  Optimization of aluminum adjuvant with respect to the antigen delivered is taught by Lindblad.  As taught by Lindblad, the optimum dose of aluminum adjuvant is normally determined empirically in a pilot trial, but that ethics guidelines in many countries limit the amount of aluminum that can be used in a vaccine, and the human dosage is normally limited to between 0.85-1.25 mg of the metallic aluminum (Al3+)(Sect. 1.3, p. 43).  Lindblad teaches a general guideline for many protein antigens adsorption is best accomplished in the pH interval between the isoelectric point (IEP) of the protein antigen and the point of zero charge (PZC) of the adjuvant, which is the equivalence of the IEP, but for the adjuvant, and that this applies for both aluminum hydroxide and aluminum phosphate adjuvants (Sect. 1.6 at p. 45, Fig. 4.3).  Lindblad teaches that in this interval, the adjuvant and the antigen will have opposite electrical charges, facilitating electrostatic attraction and adsorption. In the formulation with antigen a pH close to the physiological pH is preferred, i.e., pH 6–8, to reduce vaccination discomfort. Applying this principle aluminum hydroxide is the preferred adjuvant for adsorption of antigens with an acidic IEP and aluminum phosphate is the preferred adjuvant for adsorption of antigens with an alkaline IEP (Sect. 1.6, p. 45).  Lindblad then provides specific protocols to test the aluminum concentrations in vaccines to optimize the right amount of antigen to adjuvant (Sects. 3.2-3.2.2, starting at p. 49).  Given the knowledge in the art at the time of filing, it would be obvious to a skilled artisan to utilize a truncated version of VZV gE, as evidenced by the teachings of Thomsson.  Given the knowledge in the art at the time of filing, it would be obvious to optimize the type of adjuvant utilized in a vaccine composition, as well as the amount and ratio of the composition to antigen, especially when using aluminum-comprising antigens, as taught by Lindblad.  Therefore, it is the opinion of the Office that the ‘024 claims and the instant claims are obvious variants of one another, especially in light of the teachings of Thomsson and Lindblad.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not entirely persuasive.  While the amendments to the claims resulted in all obvious-type double patenting (ODP) rejections to be withdrawn, new rejections over these copending applications and patents were made in view of updated art, as outlined supra. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  nucleotide sequences SEQ ID NOs: 9-15 appear to be free of the prior art.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648